In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1520V
                                      Filed: March 22, 2017

* * * * * * * * * * * *                     *             UNPUBLISHED
TRACY MOLLICA Parent, on behalf of,         *
A.M. a minor child,                         *
                                            *
                      Petitioner,           *             Special Master Gowen
                                            *
v.                                          *             Joint Stipulation on Damages;
                                            *             Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                         *             Seizures; Limbic Encephalitis
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
                                            *
* * * * * * * * * * * * *
Nicholas E. Bunch, White, Getgey & Meyer, Cincinnati, OH, for petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On December 15, 2015, Tracy Mollica (“petitioner”) filed a petition on behalf of her
minor child, A.M., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C.
§§ 300aa-10 to 34 (2012). Petitioner alleged that as the result of A.M.’s receipt of an influenza
(“flu”) vaccine on December 18, 2012, A.M. suffered seizures and limbic encephalitis.
Stipulation at ¶¶ 2, 4.

       On March 22, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccine administered

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
to A.M. caused her alleged seizures, limbic encephalitis, or any other injury, and further denies
that A.M.’s current disabilities are the sequelae of a vaccine-related injury. Stipulation at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $82,500.00 in the form of a check payable to petitioner as
       guardian/conservator of the estate of A.M. for the benefit of A.M., representing
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).
       No payment shall be made until petitioner provides respondent with documentation
       establishing that she has been appointed as the guardian/conservator of A.M.’s estate.

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2